Case 1:01-cv-01357-RCL Document 797 Filed 04/22/21 Page 1 of 2
         Case 1:01-cv-01357-RCL Document 797 Filed 04/22/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

               I hereby certify that, on April 22, 2021, I caused the foregoing Notice of

Withdrawal of Appearance to be filed using the Court’s CM/ECF system, which will send

electronic notification of such filing to all counsel of record.


                                               /s/ Alex Young K. Oh
                                               Alex Young K. Oh
